             Case 1:17-cr-00243-NONE-SKO Document 80 Filed 04/06/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
    United States of America
 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                            CASE NO. 1:17-CR-00243-NONE-SKO

11               Plaintiff,

12      v.
                                                          STIPULATION AND ORDER TO SET
13   JUDY IRENE CALDERON, JOHN                            STATUS CONFERNCE AS TO
     BALLARD, SHERRY LYNN HERBERT,                        DEFENDANTS JOHN BALLARD AND
14   AND ANDREA RACHELLE TODD                             SHERRY LYNN HERBERT

15               Defendants.

16

17                             STIPULATION AND [PROPOSED] ORDER

18            This matter is currently set for a change of plea hearing on April 16, 2021. Doc. 76. The

19 plea agreements in this case call for defendants CALDERON and TODD to enter pleas of guilty

20 to Count Four of the Indictment. Doc. 77, 78. The government will dismiss the remaining

21 charges as to those defendants, and all charges as to defendants BALLARD and HERBERT, at

22 the time of sentencing. Id.

23            Because the plea agreements do not call for defendants BALLARD and HERBERT to

24 enter changes of plea, the parties stipulate and agree to set a status conference on July 9, 2021 at

25 8:30 am. The parties agree that time should be excluded under the Speedy Trial Act, 18 U.S.C.

26 § 3161, because the interest of the public and of the defendant in a speedy and public trial are
27 outweighed by the need for the Court’s consideration of the plea agreements and continuity of

28 counsel.

29                                                    1
30
         Case 1:17-cr-00243-NONE-SKO Document 80 Filed 04/06/21 Page 2 of 3


 1

 2                                           Respectfully submitted,

 3                                           PHILLIP A. TALBERT

 4                                           Acting United States Attorney

 5

 6 DATED: April 5, 2021                      By:/s/ Michael G. Tierney    _

 7                                           Michael G. Tierney
                                             Assistant United States Attorney
 8

 9

10 Dated: April 5, 2021                      ___/s/ Mary Ann Bird_____________
11                                           MARY ANN F. BIRD
                                             Attorney for JOHN ALAN BALLARD
12

13 Dated: April 5, 2021                      ___/s/ Timote Fakaofo Tuitavuki______
                                             TIMOTE FAKAOFO TUITAVUKI
14                                           Attorney for JUDY IRENE CALDERON
15

16 Dated: April 5, 2021                      ___/s/ Steven Crawford______
                                             STEVEN CRAWFORD
17                                           Attorney for ANDREA TODD
18
19 Dated: April 5, 2021                      ___/s/ Martin Taleisnik______
                                             MARTIN TALEISNIK
20                                           Attorney for SHERRY HERBERT

21

22

23

24

25

26
27

28

29                                       2
30
          Case 1:17-cr-00243-NONE-SKO Document 80 Filed 04/06/21 Page 3 of 3


 1                                             ORDER

 2          The Court hereby sets a status conference on July 9, 2021 at to defendants BALLARD

 3 and HERBERT. Time will be excluded under the Speedy Trial Act, 18 U.S.C. § 3161, because

 4 the interest of the public and of the defendant in a speedy and public trial are outweighed by the

 5 need for consideration of the plea agreements and continuity of counsel.

 6
     IT IS SO ORDERED.
 7

 8
        Dated:    April 5, 2021
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                                   3
30
